Case 17-14454-elf   Doc 422-7 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                         Proposed Order Page 1 of 7
Case 17-14454-elf   Doc 422-7 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                         Proposed Order Page 2 of 7
Case 17-14454-elf   Doc 422-7 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                         Proposed Order Page 3 of 7
Case 17-14454-elf   Doc 422-7 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                         Proposed Order Page 4 of 7
Case 17-14454-elf   Doc 422-7 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                         Proposed Order Page 5 of 7
Case 17-14454-elf   Doc 422-7 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                         Proposed Order Page 6 of 7
Case 17-14454-elf   Doc 422-7 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                         Proposed Order Page 7 of 7
